DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/10/20 has been entered. Claims 1-11 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the partial circle segments” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will assume that “the partial circle segments” refers to the “partial circle segment members” mentioned in claim 1, line 5.  However, appropriate correction is required.
Claim 1 recites the limitation “the partial circle segments” in line 8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will assume that “the partial circle segments” refers to the “partial circle segment members” mentioned in claim 1, line 5.  However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koren et al. (U.S. Patent No. 5,943,750). 
Regarding claim 1, Koren discloses (Figures 1-2) a device (10) for machining workpieces (such as 21) comprising a transportation device (14) for moving workpieces (21) in a workpiece movement direction (such as up/down vertically as seen in Figures 1-2)(Column 4, lines 3-22). 
Moreover, Koren discloses that the machining device (10) has tools (68) and the aforementioned workpieces (21) is movable relative to the machining device (10) by the transportation device (14) in the aforementioned workpiece movement direction (up/down vertically as seen in Figures 1-2)(Column 4, lines 3-22).
Furthermore, as seen in Figures 1 and 2, the machining device (10) comprises partial circle segment members (50, 56) wherein radii of the partial circle segment member (50, 56) extend from axes that are parallel to the workpiece movement direction (up/down) and parallel to each other. 
Note, as seen in annotated Figure 1 below, given a coordinate system ABC (labeled below) in which A, B, and C are mutually orthogonal axes, with A extending vertically and B and C extending horizontally, that there exists an AB plane which has a vertical axis from which extends a radius to the partial segment member (50). Also, there exists an AC plane which has a vertical axis from which extends a radius to the partial segment member (56). Note that the vertical axis of each of the respective planes AB and AC are indeed parallel to the workpiece movement direction (up/down) and parallel to each other.

    PNG
    media_image1.png
    532
    771
    media_image1.png
    Greyscale

Moreover, as can be seen from the annotated Figure 1 below, a vertical plane (V1) exists in the AC plane that passes through the radiused/curved portion of the partial circle segment member (50) and another vertical plane (V2) also exists in the AC plane that passes through the radiused/curved portion of the partial segment member (56). Note that the planes (V1 and V2) are parallel planes and thus the radiused portions of the partial circle segment members (50, 56) that form the partial circle segment members (50, 56) lie in parallel planes (V1, V2). 

    PNG
    media_image2.png
    532
    757
    media_image2.png
    Greyscale

Also, each of the aforementioned partial circle segment members (50, 56) are each movable in the claimed X, Y, and X directions by manually moving the supports (16, 18)(Column 5, lines 7-11). Meanwhile, the tools (68) are arranged on each of the partial circle segment members (50, 56)(see Figures 1-2). 
Regarding claim 2, Koren discloses (Figures 1-2) that the aforementioned one partial circle segment member (50) is arranged on a movable column (16)(Column 4, lines 49-55) and the other partial circle segment member (56) is movably arranged in a gantry (18)(Column 5, lines 7-11).
Regarding claim 3, Koren discloses (Figures 1-2) that the partial circle segment members (50, 56) are indeed each adapted to be arranged relative to each other to define a circular ring (49, 59) adjacent to the transportation device (14). 
Regarding claim 4, Koren discloses (Figures 1-2) that the partial circle segment member (56) arranged on the gantry (18) is arranged on a circular arc (59) dimension which extends between the circles angles of approximately 135° to 315° or from 20° to 200° (see Figure 1, this is the case). Also, the partial circle segment member (50) arranged on the column (16) is correspondingly arranged opposite the partial circle segment member (56) arranged on the gantry (18) on a circular arc dimension (49) which extends between circle angles of approximately 135° to 315° or from 20° to 200° (see Figure 1, this is the case) to define the circular ring (49, 59).
Regarding claim 5, as seen in Figures 1-2, Koren discloses a movable carriage (62)(Column 5, lines 22-35) on which a motor (64) and the tools (68) are arranged wherein they are arranged on each of the aforementioned partial circle segment members (50, 56)(Column 5, lines 37-45).
Regarding claim 6, as seen in Figures 1-2, Koren discloses that the aforementioned motor (64) is provided on an outer lateral arc (the outermost part on which carriage 62 moves) of each of the partial segment members (50, 56). 
Regarding claim 10, as seen in Figures 1-2, Koren discloses that the tools (68) are milling cutters or drills (Column 5, lines 37-45).
Regarding claim 11, as seen in Figures 1-2, Koren discloses that the tools (68) on each of the partial circle segment members (50, 56) are movable or displaceable on the carriage (62) in relation to a center axis of the partial circle segment members (50, 56)(Column 5, lines 37-45). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (U.S. Patent No. 5,943,750) in view of Galarowic (U.S. Patent No. 4,858,301). 
Koren as mentioned above discloses most of the elements including partial circle segment members (50, 56) each with their own outer lateral arcs (the outermost part on which carriage 62 moves) and a motor (64) and a motor (64) axis. Moreover, as mentioned above, the motor (64) is provided on the outer lateral arc of each of the partial segment members (50, 56). 
However, the exact manner through which the motor (64) is provided such that a toothed belt interacts with a gearwheel arranged on the motor axis of each motor (64) such that the toothed belt is arranged on the outer lateral arc of each of the partial circle segment members (50, 56) is not shown. 
Galarowic discloses (Figures 1 and 2) a similar device (10) comprising providing a motor (58) on an outer latera arc of a partial circle segment member (48) wherein this comprises the use of a toothed belt (56) interacting with a gearwheel (64) arranged on a motor axis of each motor (58) arranged on the outer latera arc (see Figure 2).Moreover, the motor (58) is indeed arranged to have the gearwheel (64) perpendicular to the partial circular segment member (48)(Column 3, lines 6-13). Finally, Galarowic teaches the use of contact pressure rollers (52, 54) supported on the carriage (14) for the toothed belt (56) respectively in front of and behind the gearwheel (64) (see Figure 1)(Column 3, lines 1-5). 
Given Galarowic’s above-mentioned teachings, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Koren’s device (10) such that it too utilizes a gearing mechanism as a means through which each motor (64) is provided on the outer lateral arc. Specifically, this modification would involve the use of a toothed belt arranged on the outer lateral arc of the partial circle segment members (50, 56) wherein the toothed belt interacts with a gearwheel arranged on the motor axis of each motor (64) as taught by Galarowic. Doing so will ensure the measured and precise movement of the tool (68) along the outer lateral arc thereby enhancing machining capabilities. 

Moreover, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to further modify Koren’s device (10) such that it has contact pressure rollers to support the carriage (62) on the toothed belt respectively in front of and behind the gearwheel, as taught by Galarowic. Doing so will reduce friction and wear on the moving parts, thereby prolonging the machining device’s life. 
Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive.  Applicant claims that “Koren el al. shows circle segment members on which tools are arranged wherein the radii of the partial circle segment members extending from axes that are not parallel to the workpiece movement direction and parallel to each other and wherein radiused portions of the partial circle segments that form partial circle segments do not lie in parallel planes”. 
As mentioned above, as seen in annotated Figure 1 above, given a coordinate system ABC (labeled above) in which A, B, and C are mutually orthogonal axes, with A extending vertically and B and C extending horizontally, that there exists an AB plane which has a vertical axis from which extends a radius to the partial segment member (50). Also, there exists an AC plane which has a vertical axis from which extends a radius to the partial segment member (56). Note that the vertical axis of each of the respective planes AB and AC are indeed parallel to the workpiece movement direction (up/down) and parallel to each other.
Moreover, as can be seen from the annotated Figure 1 above, a vertical plane (V1) exists in the AC plane that passes through the radiused portion of the partial circle segment member (50) and another vertical plane (V2) also exists in the AC plane that passes through the radiused portion of the partial segment member (56). Note that the planes (V1 and V2) are parallel planes and thus the radiused . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        2/8/21

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722